Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Anderson et al. (U.S. PGPUB 20100191100).
With respect to claim 1, Dupps, JR. et al. disclose a system for assisting a user in performance of an ophthalmic surgery on an eye of a patient (paragraph 15, FIG. 1 illustrates a system 10 for generating a predicted condition of a patient's eye in view of a proposed therapeutic procedure based on a biomechanical model of the eye), comprising:
a user interface communicatively coupled to an input/output interface, and configured to communicate with a user device (paragraph 5, A user interface is configured to receive a plurality of therapeutic parameters defining a proposed therapeutic intervention for the eye of the patient from an associated input device, paragraph 54, A user may enter commands and information into the computer system 200 through one or more input devices 220, such as a keyboard or a pointing device (e.g., a mouse). These and other input devices are often connected to the processor 202 through a device interface 222);
a database comprising a clinical database (paragraph 22, the inverse optimization procedure 44 can be trained on a database 46 of historical patient data and utilize a database 48 of stored parameters defined by a user), wherein the database is communicatively coupled to the input/output interface (paragraph 23, Returning to FIG. 1, once a geometry for the eye and biomechanical parameters for the tissue have been established, individual parameters for the finite elements comprising the model can be altered by a user at an input device 22, such as to simulate a therapeutic intervention), and
a processor communicatively coupled to the input/output interface and the database (paragraph 52, The computer system 200 includes a processor 202 and a system memory 204. Dual microprocessors and other multi-processor architectures can also be utilized as the processor 202), wherein the processor comprises an algorithm providing a physiomechanical model of the eye or a portion of the eye (paragraph 23, From the determined shape, one or more optical parameters, such as optical power values and Zernike polynomials characterizing the shape of the cornea, can be determined and provided to the user, along with the calculated shape of the eye at a display 24), wherein at least one of the input/output interface, the database, and the processor are cloud-based (paragraph 51, The computer system 200 can be implemented on one or more general purpose networked computer systems, embedded computer systems, routers, switches, server devices, client devices, various intermediate devices/nodes and/or stand alone computer systems). By implementing the method on networked computer systems, server devices, and/or client devices, this infers various components of the system are cloud-based. However, Dupps, JR. et al. do not expressly disclose the database comprises a patient database and a procedure database.
Anderson et al., who also deal with medical databases, disclose a method wherein the database includes a patient database (paragraph 227, the processing system is operatively connected to the local database in order to store current patient information in the local database) and a procedure database (paragraph 130, the data obtained in block 294 of the outcome of the current patient's procedure can be transferred to such databases, again after being appropriately de-identified).
Dupps, JR. et al. and Anderson et al. are in the same field of endeavor, namely medical systems including computer graphics user interfaces.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the database includes a patient database and a procedure database, as taught by Anderson et al., to the Dupps, JR. et al. system, because new data is the feedback to the databases that provides confirmation of prior information and/or new information from which professionals can learn in the future (paragraph 130 of Anderson et al.).
With respect to claim 2, Dupps, JR. et al. as modified by Anderson et al. disclose the system of claim 1, wherein the input/output interface comprises a planning module (Dupps, JR. et al.: paragraph 31, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure, such as LASIK flaps or regions of cornea exposed to a collagen cross-linking agent. In accordance with an aspect of the present invention, a set of standard therapeutic patterns can be provided as part of a pattern database (not shown) for application to the model, providing a user with a series of standard treatments as well as appropriate starting points for the user to design a custom treatment for the modeled eye). Providing appropriate starting points for the user to design a custom treatment comprises a planning module.
	With respect to claim 3, Dupps, JR. et al. as modified by Anderson et al. disclose the system of claim 1, wherein the input/output interface comprises a treatment module (Dupps, JR. et al.: paragraph 31, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure, such as LASIK flaps or regions of cornea exposed to a collagen cross-linking agent. In accordance with an aspect of the present invention, a set of standard therapeutic patterns can be provided as part of a pattern database (not shown) for application to the model, providing a user with a series of standard treatments as well as appropriate starting points for the user to design a custom treatment for the modeled eye). Simulating a therapeutic procedure comprises a treatment module.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Anderson et al. (U.S. PGPUB 20100191100) and further in view of Manzke et al. (U.S. PGPUB 20150255004).
	With respect to claim 4, Dupps, JR. et al. as modified by Anderson et al. disclose the system of claim 1. However, Dupps, JR. et al. as modified by Anderson et al. do not expressly disclose the database comprises a practitioner database.
	Manzke et al., who also deal with medical databases, disclose a method wherein the database comprises a practitioner database (paragraph 37, the databases 140 (and libraries 142, etc.) described here may be augmented with metadata describing the procedures, including the operating physician).
	Dupps, JR. et al., Anderson et al., and Manzke et al. are in the same field of endeavor, namely medical database systems.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the database comprises a practitioner database, as taught by Manzke et al., to the Dupps, JR. et al. as modified by Anderson et al. system, because the system 100 may be employed to ensure compliance with best practice guidelines by monitoring the actuation steps of the physician to reach an anatomy or deploy an implantable (paragraph 47 of Manzke et al.).
With respect to claim 5, Dupps, JR. et al. as modified by Anderson et al. and Manzke et al. disclose the system of claim 1, wherein the database comprises an instrument database (Manzke et al.: paragraph 37, the databases 140 (and libraries 142, etc.) described here may be augmented with metadata describing the procedures, including the operating physician, demographic information about the patient and his or her conditions, description of the planned procedure, time length of the procedure, amount of radiation used, types of equipment employed).
Claim(s) 6-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Anderson et al. (U.S. PGPUB 20100191100) and further in view of Clark et al. (U.S. PGPUB 20200258599).
	With respect to claim 6, Dupps, JR. et al. as modified by Anderson et al. disclose the system of claim 1. However, Dupps, JR. et al. as modified by Anderson et al. do not expressly disclose the processor comprises a machine learning algorithm configured to correlate data from the clinical database with data from the patient database, and to provide a treatment recommendation via the input/output interface.
	Clark et al., who also deal with medical databases, disclose a method wherein the processor comprises a machine learning algorithm configured to correlate data from the clinical database with data from the patient database (paragraph 17, Vector generator 132 is generally configured to generate a training data set for use by machine learning model trainer 134 to train a machine learning model for recommending potentially relevant clinical trials to a user based on patient medical history. To generate the training data set, vector generator 132 can obtain information about previously completed from clinical trial data store 150 and patient medical history data from patient data store 160), and to provide a treatment recommendation via the input/output interface (paragraph 29, Application 142 may receive a list of potentially relevant clinical trials for the patient from trial recommendation engine, as discussed in further detail below, and display the list of potentially relevant clinical trials in user interface 122 of client device 120).
	Dupps, JR. et al., Anderson et al., and Clark et al. are in the same field of endeavor, namely medical database systems.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the processor comprises a machine learning algorithm configured to correlate data from the clinical database with data from the patient database, and to provide a treatment recommendation via the input/output interface, as taught by Clark et al., to the Dupps, JR. et al. as modified by Anderson et al. system, because automated methods for analyzing patient records and clinical trial definitions may not be able to accurately match patients with the clinical trials that patients may be eligible to participate in for various reasons (paragraph 4 of Clark et al.), thus machine learning models may be used instead.

With respect to claim 7, Dupps, JR. et al. disclose a method of assisting a user in performance of an ophthalmic surgery on an eye of a patient, comprising;
accessing planning module of an input/output interface that is communicatively coupled to a database and a processor (paragraph 31, Once the geometry and biomechanical properties for the various finite elements comprising the model have been established, selected elements can be altered by a user at a user interface 76 to represent a therapeutic intervention, Fig. 1, input device 22 and parameter database 16, Fig. 8, processor 202 and input device(s) 222), wherein the input/output interface comprises an algorithm assist (paragraph 31, a set of standard therapeutic patterns can be provided as part of a pattern database (not shown) for application to the model, providing a user with a series of standard treatments as well as appropriate starting points for the user to design a custom treatment for the modeled eye), and wherein the database comprises a clinical database (paragraph 22, the inverse optimization procedure 44 can be trained on a database 46 of historical patient data and utilize a database 48 of stored parameters defined by a user);
inputting a desired outcome from the ophthalmic surgery via the input/output interface (paragraph 23, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure, such as refractive surgery or collagen stiffing of the corneal tissue. The altered model can then be reconciled to calculate an overall shape of the eye, with an emphasis on the cornea and sclera). However, Dupps, JR. et al. do not expressly disclose the database comprises a patient database and procedure database;
determining a recommended procedure using a machine learning algorithm of the processor and data from the patient, clinical, and procedure databases; and
transmitting the recommended procedure to the input/output interface, wherein at least one of the input/output interface, the database, and the processor are cloud-based.
Anderson et al. disclose the database comprises a patient database (paragraph 227, the processing system is operatively connected to the local database in order to store current patient information in the local database) and a procedure database (paragraph 130, the data obtained in block 294 of the outcome of the current patient's procedure can be transferred to such databases, again after being appropriately de-identified); see rationale for rejection of claim 1.
Clark et al. disclose determining a recommended procedure using a machine learning algorithm of the processor and data from the patient, clinical, and procedure databases (paragraph 17, Vector generator 132 is generally configured to generate a training data set for use by machine learning model trainer 134 to train a machine learning model for recommending potentially relevant clinical trials to a user based on patient medical history. To generate the training data set, vector generator 132 can obtain information about previously completed from clinical trial data store 150 and patient medical history data from patient data store 160), paragraph 29, Application 142 may receive a list of potentially relevant clinical trials for the patient from trial recommendation engine, as discussed in further detail below, and display the list of potentially relevant clinical trials in user interface 122 of client device 120); see rationale for rejection of claim 6. Clark et al. also disclose transmitting the recommended procedure to the input/output interface (paragraph 43, where the machine learning models are deployed to trial recommendation engine 144, the identified contextual information may be used, along with patient medical history information from patient data store 150, to automatically resolve criteria for which information is available and determine, based on the patient medical history information, whether to display a clinical trial to a user of application 142 as a recommended clinical trial), wherein at least one of the input/output interface, the database, and the processor are cloud-based (paragraph 14, As illustrated, computing environment 100 includes a client device 120, a model trainer 130, an application server 140, a clinical trial data store 150, and a patient data store 160, connected via network 110).
With respect to claim 8, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 7, comprising generating a physiomechanical model of the eye or a portion thereof (Dupps, JR. et al.: paragraph 16, Once the boundaries of the various tissue components is established, the processed image data can be provided to a finite element modeling (FEM) component 18 that establishes a finite element model of the ocular tissue according to the determined geometry of the eye and one or more biomechanical parameters, which can include parameters such as Poisson's ratio and Young's modulus, as well as non-linear measures of elasticity, such as hysteresis, creep, stress relaxation, and a strain dependent function for Young's modulus, for each of the tissue types).
	With respect to claim 9, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 8, wherein the desired outcome is inputted by interaction of the user with the physiomechanical model (Dupps, JR. et al.: paragraph 23, once a geometry for the eye and biomechanical parameters for the tissue have been established, individual parameters for the finite elements comprising the model can be altered by a user at an input device 22, such as to simulate a therapeutic intervention).
	With respect to claim 10, Dupps, JR et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 8, wherein the recommended procedure is communicated to the user via the physiomechanical model (Dupps, JR. et al.: paragraph 25, the determined model can be corrected for intraocular pressure (IOP) such that the changes applied to simulate a therapeutic procedure are applied to an "inverse model" that is adjusted to reflect the condition of the patient's eye absent intraocular pressure. Once the changes have been applied, the reconciled model can be adjusted to include an appropriate value for the patient for intraocular pressure).
With respect to claim 13, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 7, comprising transmitting a probable outcome of the recommended procedure to the input/output interface (Dupps, JR. et al.: paragraph 32, The model, including the therapeutic parameters, can be solved at the reconciliation engine 74 to provide a predicted geometry of the eye given the therapeutic intervention. Once the predicted geometry has been determined, it can be displayed to the user at the user interface 76).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Anderson et al. (U.S. PGPUB 20100191100), Clark et al. (U.S. PGPUB 20200258599), and further in view of Manzke et al. (U.S. PGPUB 20150255004).
	With respect to claim 11, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 7. However, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. do not expressly disclose the database comprises a practitioner database, and wherein the recommended procedure is determined in part by data from the practitioner database.
	Manzke et al. disclose the database comprises a practitioner database (paragraph 37, the databases 140 (and libraries 142, etc.) described here may be augmented with metadata describing the procedures, including the operating physician), and wherein the recommended procedure is determined in part by data from the practitioner database (paragraph 38, A best practice database 144 may be provided that may or may not be integrated with the database 140. The best practices database 144 may include best surgical practice general guidelines, hospital or local guidelines, patient-related preference or circumstances, etc. The best practice database 144 may be employed to store a model or models 145 that encompass a goal or standard which should be achieved for a given procedure); see rationale for rejection of claim 4.
	With respect to claim 12, Dupps, JR. et al. as modified by Anderson et al., Clark et al., and Manzke et al. disclose the method of claim 7, wherein the database comprises an instrument database (Manzke et al.: paragraph 37, the databases 140 (and libraries 142, etc.) described here may be augmented with metadata describing the procedures, including the operating physician, demographic information about the patient and his or her conditions, description of the planned procedure, time length of the procedure, amount of radiation used, types of equipment employed), and wherein the recommended procedure is determined in part by data from the instrument database (Manzke et al.: paragraph 38, A best practice database 144 may be provided that may or may not be integrated with the database 140. The best practices database 144 may include best surgical practice general guidelines, hospital or local guidelines, patient-related preference or circumstances, etc. The best practice database 144 may be employed to store a model or models 145 that encompass a goal or standard which should be achieved for a given procedure).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Anderson et al. (U.S. PGPUB 20100191100), Clark et al. (U.S. PGPUB 20200258599), and further in view of Dehmeshki et al. (U.S. PGPUB 20060115135).
	With respect to claim 14, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. disclose the method of claim 13. However, Dupps, JR. et al. as modified by Anderson et al. and Clark et al. do not expressly disclose inputting a modification to the recommended procedure based on the probable outcome to generate revised procedure and a revised outcome, and transmitting the revised outcome to the input/output interface when the probable outcome is not acceptable.
	Dehmeshki et al., who also deal with medical procedures, disclose a method for inputting a modification to the recommended procedure based on the probable outcome to generate revised procedure and a revised outcome, and transmitting the revised outcome to the input/output interface when the probable outcome is not acceptable (paragraph 81, if the user modifies the parameter values, as determined at step 812, the image is re-processed at step 808 using the modified parameter values, and the analysis results are re-displayed at step 810, until the user confirms that the parameter values are not to be changed (i.e., the current parameter values are to be accepted) at step 812. The final analysis result is output at step 814 using the accepted parameter values).
	Dupps, JR. et al., Anderson et al., Clark et al., and Dehmeshki et al. are in the same field of endeavor, namely medical system visualization.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of inputting a modification to the recommended procedure based on the probable outcome to generate revised procedure and a revised outcome, and transmitting the revised outcome to the input/output interface when the probable outcome is not acceptable, as taught by Dehmeshki et al., to the Dupps, JR. et al. as modified by Anderson et al. and Clark et al. system, because the derived optimum parameter values 406 are set as default values which may be adjusted by the user (paragraph 79 of Dehmeshki et al.), thus, this would allow for user refinement for better results.

Claim(s) 15-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupps, JR. et al. (U.S. PGPUB 20090271155) in view of Lopath (U.S. PGPUB 20170246471).
With respect to claim 15, Dupps, JR. et al. disclose a method of assisting a user in performance of an ophthalmic surgery on an eye of a patient, comprising:
physically characterizing the eye to determine at least a first dimension of a structure of the eye (paragraph 15, The determined images can be supplemented by additional values, such as a measured corneal topography and a determined axial length of the eye. To this end, the elastography imaging device 32 can include, for example, an ultrasound imaging device or a partial coherence interferometer arrangement, for determining the axial length, as well as an appropriate imager for determining the corneal topography);
applying the determined dimension(s) to derive a physiomechanical model representative of the structure the eye or its anatomy (paragraph 16, The images provided by the imaging component 12 can be digitized and processed as to obtain an overall geometry of the eye, the processed image data can be provided to a finite element modeling (FEM) component 18 that establishes a finite element model of the ocular tissue according to the determined geometry of the eye and one or more biomechanical parameters, which can include parameters such as Poisson's ratio and Young's modulus, as well as non-linear measures of elasticity, such as hysteresis, creep, stress relaxation, and a strain dependent function for Young's modulus, for each of the tissue types);
receiving from the user a selection of a selected ophthalmic procedure (paragraph 23, once a geometry for the eye and biomechanical parameters for the tissue have been established, individual parameters for the finite elements comprising the model can be altered by a user at an input device 22, such as to simulate a therapeutic intervention);
applying the selected ophthalmic procedure to the physiomechanical model to predict an effect of applying the selected ophthalmic procedure to the structure of the eye (paragraph 23, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure, such as refractive surgery or collagen stiffing of the corneal tissue. The altered model can then be reconciled to calculate an overall shape of the eye, with an emphasis on the cornea and sclera); and
providing the user with a representation of the predicted effect of the selected ophthalmic procedure when applied to the structure of the eye, wherein the physiomechanical model is derived from a mechanical property of the eye or a portion thereof within an anatomical context (paragraph 25, It will be appreciated that the influence of intraocular pressure on the corneal shape can be significant, and has been determined, through use of a whole eye model in accordance with an aspect of the present invention, to depend greatly on the material properties of the cornea. Accordingly, the results of a therapeutic intervention, particularly refractive surgery, can vary significantly according to the stiffness of the corneal tissue and the intraocular pressure of the eye). However, Dupps, JR. et al. do not expressly disclose determining at least a first density and applying the determined density(ies) to derive a physiomechanical model representative of the structure the eye or its anatomy.
Lopath, who also deals with physically modeling an eye, disclose a method for determining at least a first density and applying the determined density(ies) to derive a physiomechanical model representative of the structure the eye or its anatomy (paragraph 58, a finite element model (FEM) of the eye, uses known or assumed fundamental materials properties such as elastic moduli, density, and the like at various discrete points in mesh configuration that defines a 2-dimensional slice or a 3-dimensional solid model of the actual cornea or of the eye as a whole).
Dupps, JR. et al. and Lopath are in the same field of endeavor, namely characterization of the eye model.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining at least a first density and applying the determined density(ies) to derive a physiomechanical model representative of the structure the eye or its anatomy, as taught by Lopath, to the Dupps, JR. et al. system, because the expected changes in fundamental materials properties can be changed so as to arrive at materials properties that will yield the desired shape of the cornea after crosslinking (paragraph 58 of Lopath).
	With respect to claim 16, Dupps, JR. et al. as modified by Lopath disclose the method of claim 15, comprising applying the selected procedure to the eye (Dupps, JR. et al.: paragraph 23, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure).
	With respect to claim 17, Dupps, JR. et al. as modified by Lopath disclose the method of claim 15, wherein the representation of the predicted effect is derived from structural analysis of alteration of the mechanical property by the selected procedure (Dupps, JR. et al.: paragraph 26, FIGS. 3 and 4 illustrate the impact of corneal material properties on the post surgical deflection of the cornea in a whole eye model in accordance with an aspect of the present invention).
	With respect to claim 18, Dupps, JR. et al. as modified by Lopath disclose the method of claim 15, wherein the representation of the predicated effect is derived from minimization of a calculated strain or static energy following application of the selected procedure, wherein the calculated strain or static energy is derived from the mechanical property (Dupps, JR. et al.: paragraph 22, The sets of equations g and σ will be solved in an inverse optimization procedure 44 in which, for the measured forces and strain in the elastography tool, the stresses will be computed, The inverse optimization procedure then determines the non-linear elastic and viscous properties, [E, η] of the tissue iteratively until both g and σ are constrained to the desired user defined tolerance. Once [E, η] are obtained for the pre-operative cornea, these biomechanical parameters can be provided to a finite element modeling component in accordance with an aspect of the present invention to generate a post-operative scenario of the cornea).
	With respect to claim 19, Dupps, JR. et al. as modified by Lopath disclose the method of claim 15, wherein the representation of the predicated effect is derived from an analysis of the eye or the portion thereof as a flexible laminated structure following application of the selected procedure (Dupps, JR. et al.: paragraph 16, By modeling the limbus as a flexible reinforcing structure that maintains corneal curvature in response to intraocular pressure changes under physiological conditions, the effects of extracorneal structures on the corneal shape can be incorporated into the model).

	With respect to claim 21, Dupps, JR. et al. as modified by Lopath disclose the method of claim 15, further comprising: modifying the selected ophthalmic procedure to generate a modified ophthalmic procedure; and using the physiomechanical model to predict a second predicted effect resulting from applying the modified ophthalmic procedure to the eye (Dupps, JR. et al.: paragraph 31, a user can alter one or both of the thickness or biomechanical properties of the model for a given region of tissue as to simulate a therapeutic procedure, such as LASIK flaps or regions of cornea exposed to a collagen cross-linking agent. In accordance with an aspect of the present invention, a set of standard therapeutic patterns can be provided as part of a pattern database (not shown) for application to the model, providing a user with a series of standard treatments as well as appropriate starting points for the user to design a custom treatment for the modeled eye, paragraph 49, At step 110, a user provides an alteration to the model that simulates the effects of a therapeutic procedure. For example, an appropriate pattern of changes to the geometry and biomechanical properties of the model can be selected at a graphical user interface to simulate one of a variety of refractive surgical procedures, an application of a collagen cross-linking treatment, or any other appropriate therapeutic intervention, paragraph 50, At step 118, the predicted shape and the calculated optical parameters are displayed to a user).
	With respect to claim 22, Dupps, JR. et al. as modified by Lopath disclose the method of claim 21, wherein the second predicted effect on the structure of the eye provides a modified eye structure, and wherein calculated physical characteristics of the modified eye structure are utilized to generate a second physiomechanical model representative of the modified eye structure (Dupps, JR. et al.: paragraph 32, The model, including the therapeutic parameters, can be solved at the reconciliation engine 74 to provide a predicted geometry of the eye given the therapeutic intervention. Once the predicted geometry has been determined, it can be displayed to the user at the user interface 76).

Claim(s) 23-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papac et al. (U.S. PGPUB 20180055581) in view of Horvath et al. (U.S. PGPUB 20160045367).
	With respect to claim 23, Papac et al. disclose a system comprising:
a modeling system comprising a modeling engine (paragraph 19, a finite element analysis (FEM) model of the eye may be generated and used as the computational model of the eye, paragraph 43, The prediction unit 330 may be implemented at least in part in software. The prediction unit 330 processes data from the imaging system 310) and a patient data base (paragraph 19, Such data may be unique to the patient. The computational model may also include mechanical properties of the eye such as the tensile strength of certain tissue within the eye. Such data may be characteristic to the tissue across different patients, Fig. 4, Model/Memory 334);
the patient data base configured to receive a determined density characterization of a structure of the eye and a determined dimensional characterization of the structure of the eye (paragraph 43, Portions of the computational model 334 may be stored in memory and are indicated as such in FIG. 4. For example, values for the tensile strength or density of various portions of the eye 302 as well as parameters for the patient may be stored for the computational model 334); and
a graphic user interface (GUI), configured to receive an input from a user and display an output from the modeling system (paragraph 43, Using the optional renderer 338, these may be graphically displayed to the physician on U/I 340. The optional renderer 338 may also be used to simply display the quasi-real time image data on the U/I 340);
the input comprising a selected procedure, wherein the modeling system is configured to: derive a physiomechanical model representation of the structure of the eye based upon the determined density characterization of the structure of the eye received by the patient data base, the determined dimensional characterization of the structure of the eye received by the patient data base, or both (paragraph 37, An expected next result for the recommended next procedure is also calculated using the quasi-real time image and the computational model, via step 164. Thus, step 164 includes using the computational model of the eye to determine the reaction of surrounding tissue to a release of stress in that region); receive from the GUI the selected procedure (paragraph 34, The surgeon may then perform one or more procedures, such as making cut(s). The surgeon may opt to take the recommendation(s) provided in step 158 or perform another procedure, paragraph 39, one or more other cuts may be made. The physician can, but need not, follow the recommendations provided in the method 150. Step 160 may then be returned to and the eye rescanned. The recommendations for the next step and next region may be determined with the new scan and expected results of the new recommendations determined in step 164. These new recommendations and new expected results may be provided to the physician, via step 166. Thus, steps 160, 162, 164 and 166 may be iteratively repeated to assist the surgeon);
apply the selected procedure to the physiomechanical model representation and thereby derive a predicted effect of the selected procedure on the structure of the eye; and, provide a representation of the predicted effect to the GUI (paragraph 38, the recommended next region and recommended next procedure may be performed by rendering the quasi-real time image or model that is generated in step 162. Providing the expected result to the physician may be performed in response to input received. For example, if a particular recommended region is selected, then the expected result of performing the recommended procedure at that region is provided in step 166. Step 166 may thus include rendering the model of the eye calculated in step 164). However, Papac et al. do not expressly disclose a laser system comprising a femtosecond laser for delivering a femtosecond laser beam to an eye.
Horvath et al., who also deal with eye surgery, disclose a laser system comprising a femtosecond laser for delivering a femtosecond laser beam to an eye (paragraph 66, methods and systems for delivering a focused femtosecond laser beam into the eye of a patient).
	Papac et al. and Horvath et al. are in the same field of endeavor, namely medical eye procedures.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a femtosecond laser for delivering a femtosecond laser beam to an eye, as taught by Horvath et al., to the Papac et al. system, because this would incorporate a laser eye system for performing surgical procedures.
	With respect to claim 24, Papac et al. as modified by Horvath et al. disclose the system of claim 23, comprising a phacoemulsification system (Horvath et al.: paragraph 67, the overview is completed by illustrating a typical size phacoemulsification machine 105 close to the surgical microscope).
With respect to claim 26, Papac et al. as modified by Horvath et al. disclose the systems of claim 23, wherein the selected procedure is a micro-incision in a cornea (Horvath et al.: paragraph 28, The invention may be applied to any eye tissue. Typically in the case of performing a capsulorexis or capsulotomy the eye tissue comprises a lens capsule. However, in other uses the eye tissue may include but is not limited to the lens, cornea, vitrious, retina, and anterior chamber, paragraph 71, As shown in FIG. 7, when the focused beam 191 enters the eye through the curved cornea surface interface 196 and to a lesser extend through all eye internal surfaces that the laser propagates, the focusing parameters of the beam are changed).

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papac et al. (U.S. PGPUB 20180055581) in view of Horvath et al. (U.S. PGPUB 20160045367) and further in view of Savegh (U.S. PGPUB 20160302915).
	With respect to claim 25, Papac et al. as modified by Horvath et al. disclose the systems of claim 23. However, Papac et al. as modified by Horvath et al. do not expressly disclose the selected procedure is a limbus relaxing incision.
	Savegh, who also deals with eye surgery, discloses a method wherein the selected procedure is a limbus relaxing incision (paragraph 27, performing an implantation of a toric intraocular lens (IOL) in the eye at a first off-axis position in combination with relaxing incision in the limbus or cornea of the eye at a second off-axis position).
	Papac et al., Horvath et al., and Savegh are in the same field of endeavor, namely medical eye procedures.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the selected procedure is a limbus relaxing incision, as taught by Savegh, to the Papac et al. as modified by Horvath et al. system, because a relaxing incision functions to relax or reduce the curvature of the cornea in the meridian intersecting the incision. A relaxing incision formed by a pair of oppositely placed, arcuate incisions relaxes or reduces the curvature of the cornea particularly along the meridian connecting the centers of the arcuate incisions (paragraph 33 of Savegh).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the cited art teaches the exact list of additional ophthalmic data limited by “consisting language,” i.e., such data is selected from the group consisting of corneal acoustic response or ultrasound data, topographic data, pachymetric data, elevation data, corneal thickness data, corneal curvature data, wave front data, intraocular pressure data, peripheral stromal thickness data, patient age, patient gender, duration of contact lens use, prior surgical intervention, response to prior surgical intervention, and yield point of a cornea.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
9/9/22